Name: 83/35/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the French Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-02-10

 Avis juridique important|31983D003583/35/EEC: Commission Decision of 14 January 1983 on the clearance of the accounts presented by the French Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the French text is authentic) Official Journal L 038 , 10/02/1983 P. 0026 - 0027*****COMMISSION DECISION of 14 January 1983 on the clearance of the accounts presented by the French Republic in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1976 (Only the French text is authentic) (83/35/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3509/80 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee; Whereas, under Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas France has transmitted to the Commission the documents required to clear the accounts for 1976; whereas the latter has carried out on-the-spot inspection as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section(3), provides that the Decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Fund, Guarantee Section, and also the determination of the amount of the Community's financial resources still available in each Member State; Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to non-member countries and intervention intended to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared amounting to FF 264 342 281;87 does not satisfy the requirements of these provisions and therefore cannot be financed; whereas the Member State has been fully informed of this deduction and has been able to give its views thereon; Whereas in Decision 81/1039/EEC (4) and Decision 81/1040/EEC (5) the Commission stated that on clearing the accounts for the 1976 financial year it would recognize a further amount of FF 2 057 132;23 for the public storage of butter and FF 503 779 715;76 for the distillation of table wine if an additional investigation showed that the conditions for Community financing were met; whereas the result of this investigation does not allow for the recognition of an amount for the public storage of butter; whereas with regard to the reservation on distillation of table wine it is necessary to decide finally during the clearance of accounts for 1978 because investigations have not yet been closed; Whereas the unrecognized expenditure includes an amount of FF 199 689 689;52 for the wine sector on which no final decision can be taken in the course of this clearance operation because an additional investigation is first necessary; whereas it may be possible to recognize this amount when the accounts for 1978 are cleared; Whereas this Decision is without prejudice to the outcome of inquiries under way in the fruit and vegetables sector, HAS ADOPTED THIS DECISION: Article 1 The expenditure by France recognized as chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee Section, in respect of the 1976 financial year amounts, in accordance with the Annex, to FF 7 595 952 575;89. Article 2 The financial resources available at the end of 1976 amount, in accordance with the Annex, to FF 979 632 017;26. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 14 January 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 367, 31. 12. 1980, p. 87. (3) OJ No L 186, 16. 8. 1972, p. 1. (4) OJ No L 375, 30. 12. 1981, p. 17. (5) OJ No L 375, 30. 12. 1981, p. 19. ANNEX Clearance of the accounts concerning the expenditure financed by the EAGGF, Guarantee Section, for 1976 1.2,3 // // (in FF) // 1.2.3 // 1. Funds available after clearance of the accounts for 1975 // // 885 253 119;15 // 2. Advances received for 1976 // // 7 690 331 474;00 // 3. Total funds available to cover expenditure for 1976 // // 8 575 584 593;15 // 4. Expenditure recognized for 1976: // // // (a) Expenditure declared // 7 860 294 857;76 // // (b) Expenditure not recognized: // 264 342 281;87 // // - of which elimination of reserves for 1974 and 1975 // - // // - of which definitive decision deferred to 1978 // 199 689 689;52 // // (c) Expenditure recognized // // 7 595 952 575;89 // 5. Funds available after clearance of the accounts for 1976 // // 979 632 017;26